Citation Nr: 1211466	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-10 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, wife



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981 and from May 1981 to July 1982.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Manchester, New Hampshire.  It was remanded by the Board for additional development in November 2010.  

The Veteran and his wife testified before the undersigned Veteran's Law Judge at a hearing which was held in October 2010.  The Veteran also testified before a decision review officer (DRO) at the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

It has recently been contended that the appellant cannot work secondary to his service connected disability.  This raises the intertwined issue of TDIU which should now be adjudicated.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's November 2010 remand directed that more recent treatment records pertaining to the Veteran be obtained.  A review of the Veteran's electronic claims file shows that the only new treatment records of the Veteran which are associated with that file are from November 2011.  The remaining treatment pertain to a different Veteran, and were apparently mistakenly associated with this Veteran's electronic file.  The AMC indicated that records from 2008 were obtained, suggesting that the wrong Veteran's records may have been considered in the most recent adjudication.  Another remand is necessary in order to enable VA to obtain this Veteran's VA treatment records for the period from November 2009, to the extent not on file.  Records from November 2009 are the most recent records which are contained in the Veteran's paper claims file.  

Additionally, the records for the wrong Veteran should be removed from his electronic file (these include two sets of records that appear to be from the Jackson VA Medical Center) and associated with the appropriate Veteran's file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records for the period after November 2009 and associate them with the Veteran's claims file.  Ensure that the records which are associated with the claims file pertain to this Veteran.

2.  Remove the two sets of records from this Veteran's file that belong to another Veteran, and associate those records with the appropriate file, or otherwise make arrangements for this to be done.

3.  After completion of the above development, the Veteran's claims, including the TDIU claim, should be readjudicated, using only his records.  If the determination remain less than fully favorable to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



